DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, encompassing claims 1-5, without traverse is acknowledged. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 30 September 2020. It is noted, however, that applicant has not filed a certified copy of the CN112006473 and CN1120433115 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080189854 A1 to Thorne.
	Re Claim 1, Thorne teaches:
	A foldable infant bed with an unfolded position and a folded position (at least Figs. 3-4 and [Abstract] “child enclosure apparatus”), the infant bed comprising: 
a plurality of vertical supports (at least Fig. 5), a chassis support arranged between the plurality of vertical supports, the chassis support includes a center seat and a plurality of linkage mechanisms surrounding the center seat (at least Figs. 5 and 10 and [0067] “a centrally located hub assembly 48”.), 
each of the plurality of linkage mechanisms being connected to the center seat and connected to one of the plurality of vertical supports (at least Fig. 5 and [0067] “base assembly 42 is pivotally connected to both, the hub assembly 48 and to the side structure 46”.), each of the plurality of linkage mechanisms comprising an upper bottom rod (at least Fig. 5 and [0068] “four upper base legs 50, 52, 54, 56”.), and a lower bottom rod located below the upper bottom rod (at least Fig. 5 and [0068] “four lower base legs 60, 62, 64, 66”.), a first end of the upper bottom rod pivotally connected with an upper part of the center seat (at least Fig. 10 and [0074] “The four links are pivotally connected at their opposite ends by four rivets 330, 332, 334, 336 to the four upper base legs 50, 52, 54, 56”.) and a second end of the upper bottom rod rotatably connected with a corresponding vertical support by a ball joint (at least Fig. 8 and [0068] “rivets 80, 82 around which the upper base leg 50 and the lower base leg 60 pivot or rotate relative to the corner assembly 70”.), a first end of the lower bottom rod pivotally connected with a lower part of the center seat (at least Fig. 10 and [0074] “The four corresponding lower base legs 60, 62, 64, 66 are pivotally connected to the four beams 302, 304, 306, 308”.) and a second end of the lower bottom rod rotatably connected with a corresponding vertical support by a ball joint (at least Fig. 8 and [0068] “rivets 80, 82 around which the upper base leg 50 and the lower base leg 60 pivot or rotate relative to the corner assembly 70”.), whereby upward movement of the center seat drives the plurality of linkage mechanisms and causes synchronous closing movement of the vertical supports (at least Fig. 16 and [0077] “the frame 40 is shown in a partially opened position when the hub assembly 48 is about fourteen inches above the floor”.), and whereby downward movement of the center seat drives the plurality of linkage mechanisms and cause synchronous expanding movement of the vertical supports (at least Fig. 5 and [0075] “When a user wishes to take the folded enclosure and cause it to deploy, the user simply pushes the handle downwardly”).
	Re Claim 2, Thorne teaches:
	The foldable infant bed of claim 1 further comprising between at least one of the upper bottom rods and the center seat or at least one of the lower bottom rods and the center seat an unfolding limit mechanism (at least Fig. 10 and [0074] “a collar 284 connected to the sleeve […] Pivotally connected to the collar 284 by four rivets”).
	Re Claim 3, Thorne teaches:
	The foldable infant bed of claim 2 further comprising an upper unfolding limit mechanism and a lower unfolding mechanism, the upper unfolding limit mechanism comprising a plurality of one-way joints fixed on the upper part of the central seat (at least Fig. 10 and [0075] “At one end, each link pivots easily relative to the collar, and at the other end, a strong moment arm is created to easily pivot each upper base leg”.), 
the lower unfolding limit mechanism comprising a plurality of one-way joints fixed to the lower part of the center seat (at least Fig. 10 and [0075] “The lower base legs follow by pivoting relative to the vertical beams of the hub assembly”.), one end of the upper bottom rod pivotally connected to the upper one-way joint (at least Fig. 10 and [0074] “The four links are pivotally connected at their opposite ends by four rivets 330, 332, 334, 336 to the four upper base legs 50, 52, 54, 56”.), and one end of the lower bottom rod pivotally connected to the lower one-way joint (at least Fig. 10 and [0074] “The four corresponding lower base legs 60, 62, 64, 66 are pivotally connected to the four beams 302, 304, 306, 308 by four rivets 350, 352, 354, 356”.).
	Re Claim 4, Thorne teaches:
The foldable infant bed of claim 1 comprising four vertical supports, including two first vertical supports and two second vertical supports (at least Fig. 5 and [0072] “side posts 250, 252, 254, 256”.), 
upper parts of the two first vertical supports pivotally connected (at least Figs. 4-5 and [0070] “upper arm 140 is pivotally connected to the corner assembly 160 by a rivet 180 and to the latch connector 170”.) with the upper part of the corresponding second vertical support and forming a side bed frame (at least Fig. 5 and [0067] “an upper assembly 44 forming an upper portion of the frame”.) having a first bed frame seat and a second bed frame seat (at least Fig. 5 elements 170 and 174), 
an upper part of a first vertical support, an upper part of a second vertical support, the first bed frame seat and the second bed frame seat are rotatably connected by concentric shafts (at least Figs. 5-7 and [0070] “upper arm 140 is pivotally connected […] to the latch connector 170 by a rivet 182”.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of US 20180360230 A1 to Tuckey.
Re Claim 5, Thorne teaches:
The foldable infant bed according to claim 4 (detailed with respect to claim 4). 
Thorne does not explicitly teach:
further comprising a first bed fence including two first bed fence rods, at least one of the two first bed fence rods having a first end rotatably connected to a first one-way rotating joint and a second end is rotatably connected to the first bed fence seat.
However, Tuckey teaches:
further comprising a first bed fence including two first bed fence rods, at least one of the two first bed fence rods having a first end rotatably connected to a first one-way rotating joint and a second end is rotatably connected to the first bed fence seat (at least Figs. 3-7 and [0030] “he locking hub component 36 is fully retracted into the first hinge component 30 to disengage the third tooth 46 from the second tooth 44 for allowing the relative rotation between the first hinge component 30 and the second hinge component 32. The second hinge component 32 can be freely rotated relative to the first hinge component 30 to switch between the folding position and the unfolding position”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable infant bed taught by Thorne with the locking mechanism taught by Tuckey because both are directed towards the same field of endeavor of infant beds and doing so involves the use of a known technique (providing locking mechanism taught by Tuckey) with a known device (infant bed taught by Thorne) with predictable results. A person having ordinary skill would have been motivated to do so because “the relative rotation between the first hinge component 30 and the second hinge component 32 is constrained; thus, the foldable bassinet apparatus 10 can be locked at an unfolding position” (Tuckey [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/               Examiner, Art Unit 3673  

/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673